Court of Appeals
                             First District of Texas
                                    BILL OF COSTS

                                     No. 01-13-00549-CV

                              Edward Moers and Daniel Moers

                                             v.

Harris County Appraisal District, Chief Appraiser of Harris County Appraisal, Jim Robinson and
                           Harris County Appraisal Review Board

           NO. 2009-55877 IN THE 165TH DISTRICT COURT OF HARRIS COUNTY



   TYPE OF FEE             CHARGES         PAID/DUE             STATUS              PAID BY
      MT FEE                $15.00         07/29/2015            E-PAID               ANT
      MT FEE                $15.00         07/29/2015            E-PAID               ANT
      MT FEE                $10.00         07/07/2015            E-PAID               ANT
      MT FEE                $10.00         07/07/2015            E-PAID               ANT
      MT FEE                $10.00         02/05/2014            E-PAID               ANT
   E-TXGOV FEE               $5.00         11/26/2013            E-PAID               APE
      MT FEE                $10.00         11/26/2013            E-PAID               APE
   E-TXGOV FEE               $5.00         11/26/2013            E-PAID               APE
   E-TXGOV FEE               $5.00         11/20/2013            E-PAID               APE
      MT FEE                $10.00         11/20/2013            E-PAID               APE
   E-TXGOV FEE               $5.00         10/30/2013            E-PAID               ANT
   E-TXGOV FEE               $5.00         09/27/2013            E-PAID               ANT
      MT FEE                $10.00         09/27/2013            E-PAID               ANT
      MT FEE                $10.00         08/29/2013            E-PAID               ANT
   E-TXGOV FEE               $5.00         08/29/2013            E-PAID               ANT
      COPIES                 $1.00         08/01/2013             PAID                APE
   CLK RECORD              $2,718.00       07/30/2013             PAID                ANT
    RPT RECORD                  $414.00          07/23/2013               PAID                  ANT
    E-TXGOV FEE                  $5.00           07/10/2013              E-PAID                 APE
       FILING                   $175.00          07/08/2013              E-PAID                 ANT
    E-TXGOV FEE                  $5.00           07/08/2013              E-PAID                 ANT
    E-TXGOV FEE                  $5.00           07/03/2013              E-PAID                 APE

  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $3,452.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this April 22, 2016.